DETAILED ACTION
The present application, filed on 03/18/2021, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing on 03/18/2021.
Claims 1-5 are pending and have been considered below.

Priority
The application claims priority to foreign application JP 2020-071147, filed on 04/10/2020. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each airbag". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oshima (US 2020/0139851).
Regarding claim 1, Oshima discloses {Figures 2-3, 27, 33-34} a vehicle seat device {1} comprising: an expansion and contraction pattern setting unit {25 + 123} that sets an expansion and contraction pattern {[0208-0210], [0301]} of each air bag {129, “bag body of the lumber support mechanism” [0208-0210]} for a plurality of air bags {129, “bag body of the lumber support mechanism” [0208-0210]} which are expanded by being supplied with air to press a seat skin from an inside [0302-0303]; an adjustment position detection unit {15-20, 23, 28-29} that detects an adjustment position of a seat element {10, 11, 12, 13, 14} constituting a seat {1} for the seat provided with each of the air bags; and a pressing operation reduction region estimation unit {25} that estimates an existence of a pressing operation reduction region {“lumbar region” [0208-0210]} in which a pressing operation of the seat skin due to the expansion of the air bag {“bag body”} is reduced based on the adjustment position of the seat element [0209-0210], wherein in a case where the existence of the pressing operation reduction region is estimated, the expansion and contraction pattern setting unit {25 + 123} sets the expansion and contraction pattern excluding the air bag {“bag body of the lumbar support mechanism”} located in the pressing operation reduction region among the respective air bags [0207-0210].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Oshima in view of Zouzal (US 2017/0355282).
Regarding claim 2, Oshima discloses {Figures 3, 6, and 27-32} the adjustment position detection unit {15, 121} detects an adjustment position of a seat back {10, 111} configured to adjust a tilt angle {Theta1}, as the adjustment position of the seat element {10, 11; 111, 115}, and that in specific circumstances that the pressing operation reduction region estimation unit {123} estimates an upper portion [0301-0304] of a backrest surface {115} formed by the seat back {111}, as the pressing operation reduction region.
Oshima further discloses {Figure 6} that there is a desired tilt angle of 133 degrees and/or a desired tilt range of 125 to 141 degrees between the seat cushion and the seat back [0163].
	However, Oshima does not explicitly disclose in a case where the adjustment position of the seat back is located at a position tilted to a rear side beyond a preset effective pressing angle range including a neutral position of the seat back, the pressing operation reduction region estimation unit estimates an upper portion of a backrest surface formed by the seat back, as the pressing operation reduction region.
Zouzal teaches {Figure 6, [0038-0039]} that in a case where position of the seat back {30} is located at a position tilted to a rear side {past 94, past 98} beyond a preset effective pressing angle range {92-94} including a neutral position {88} of the seat back {30}, a controller {20} connected to a set of sensors {36, 38} adjusts the seated position in accordance with “a prescribed recline position, or a user preference condition” [0037].
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the control system disclosed by Oshima such that in a case where the adjustment position of the seat back is located at a position tilted to a rear side beyond a preset angle range, that the pressing operation reduction region estimation unit estimates an upper portion of a backrest surface formed by the seat back, as the pressing operation reduction region in order to adjust the occupant seat back position in accordance with “a predetermined seating condition, such as… a user preference condition” {Zouzal [0037]}, while simultaneously providing a “support surface that can be changed in accordance with the shaped (curved shape) of the occupant’s neck such that the support surface fits well” {Oshima [0303]}.
Regarding claim 3, Oshima discloses {Figures 3, 6, and 27-32} the adjustment position detection unit {15, 121} detects an adjustment position of a seat back {10, 111} configured to adjust a tilt angle {Theta1}, as the adjustment position of the seat element {10, 11; 111, 115}, and in a case when the vehicle undergoes changes in speed or a curve [0205], the pressing operation reduction region estimation unit {25} estimates a lower portion {10b, 111b} of a backrest surface formed by the seat back {10, 111}, as the pressing operation reduction region {“lumbar region”}.
	Oshima further discloses{Figure 6} that there is a desired tilt angle of 133 degrees and/or a desired tilt range of 125 to 141 degrees between the seat cushion and the seat back [0163].
However, Oshima does not explicitly disclose that in a case where the adjustment position of the seat back is located at a position tilted to a front side beyond a preset effective pressing tilt range including a neutral position of the seat back, the pressing operation reduction region estimation unit estimates a lower portion of a backrest surface formed by the seat back, as the pressing operation reduction region.
Zouzal teaches {Figure 6, [0038-0039]} that in a case where position of the seat back {30} is located at a position tilted to a front side {past 92, past 96} beyond a preset effective pressing angle range {92-94} including a neutral position {88} of the seat back {30}, a controller {20} connected to a set of sensors {36, 38} adjusts the seated position in accordance with “a prescribed recline position, or a user preference condition” [0037].
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the control system disclosed by Oshima such that in a case where the adjustment position of the seat back is located at a position tilted to a front side beyond a preset effective pressing angle range including a neutral position of the seat back, the pressing operation reduction region estimation unit estimates an upper portion of a backrest surface formed by the seat back, as the pressing operation reduction region in order to adjust the occupant seat back in accordance with “a predetermined seating condition, such as… a user preference condition” {Zouzal [0037]}, while simultaneously “supporting the occupant’s body…with more firmness” at the location it most needs it {Oshima [0205]}.

Allowable Subject Matter
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4-5, Oshima discloses {Figures 2-3, and 9} the adjustment position detection unit {20 (21, 22), 40} detects an adjustment position of a seat cushion {11} configured to adjust a slide position in a front and rear direction [0131], as the adjustment position of the seat element {10, 11, 12, 13, 14}. Oshima further discloses and in specific cases the controller {40} is configured to operate the slide mechanism {20} at the same time as any or all of the other seat elements [0155] in order to optimally support the occupant [0012].
Zouzal teaches {Figures 3-4} that in a case where the adjustment position of the seat cushion {28} is located at a position where the seat cushion {28} is slid to a front or back side beyond a preset effective pressing slide range {46-48, 50-52, or 54-56} including a neutral position {42} of the seat cushion {28}, a controller {20} connected to a set of sensors {36, 38} adjusts the front seat position {Figure 5} in accordance with “a prescribed recline position, or a user preference condition” [0037].
However, neither Oshima or Zouzal, or any of the prior art of record explicitly disclose that in a case where the adjustment position of the seat cushion is located at a position where the seat cushion is slid to a front side beyond a preset effective pressing slide range including a neutral position of the seat cushion, the pressing operation reduction region estimation unit estimates a front portion of a seating surface formed by the seat cushion, as the pressing operation reduction region.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sakai (US 8,042,868) teaches a power seat system for a vehicle. Hotary (US 2012/0086249) teaches an occupant seating support system. Nawrocki (US 2020/0139853) teaches an interior seating adjustment system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614